DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (US Publication No.: US 2016/0195780 A1, “Hong”).
Regarding Claim 1, Hong discloses a pixel electrode structure (Figure 5), comprising a cross stem region, a boundary stem region surrounding the cross stem region, and a branch region formed between the boundary stem region and the cross stem region (Figure 5, as annotated below), wherein
Both the cross stem region and the boundary stem region comprise a stem electrode (Figure 5, cross stem electrode 192/193, boundary stem electrode, as annotated below, is located at bottom portion of boundary stem region);
The branch region comprises a plurality of branch electrodes, and the branch electrodes are arranged in parallel with each other and connected to the stem electrode in the boundary stem region (Figure 5, branch electrodes 194 are connected to the boundary stem electrode);
A gap is formed between two adjacent branch electrodes (Figure 5);
At least one of the branch electrodes comprises a first electrode section and a second electrode section, and the second electrode section connected the first electrode section to the stem electrode in the boundary stem region (Figure 5, first electrode section 194a, second electrode section 194b); and
A width of the first electrode section is less than a width of the second electrode section (Figure 5, width of first electrode section 194a is less than that of second electrode section 194b).

Regarding Claim 2, Hong discloses the pixel electrode structure according to claim 1, wherein in a same branch electrode, a central axis of the first electrode section and a central axis of the second electrode section are staggered and parallel to each other (Figure 5 discloses first electrode section 194a with a central axis that is staggered and parallel in comparison to second electrode section 194b).

    PNG
    media_image1.png
    689
    518
    media_image1.png
    Greyscale


Regarding Claim 3, Hong discloses the pixel electrode structure according to claim 1, wherein in a same branch electrode, a central axis of the first electrode section coincides with a central axis of the second electrode section (Figure 5, at least some branch electrodes 194 have first electrode sections of 194 having central axes that coincide with that of second electrode sections of 194).

Regarding Claim 4, Hong discloses the pixel electrode structure according to claim 1, wherein a width of a second electrode section of one of branch electrodes is same as a width of a second electrode section of another branch electrode in any two different branch electrodes (Figure 5, second electrode sections 194b have same width L2).

Regarding Claim 5, Hong discloses the pixel electrode structure according to claim 1, wherein a width of a second electrode section of one of the branch electrodes is different from a width of a second electrode section of another branch electrode in any two different branch electrodes (Figure 5, some second electrode sections have width L1, whereas some second electrode sections have width L2).

Regarding Claim 6, Hong discloses the pixel electrode structure according to claim 1, wherein a width of the gap between the two adjacent branch electrodes is same as or different from a width of another gap between another two adjacent branch electrodes (Figure 5, branch electrodes 194 have uniform gaps with one another). 

Regarding Claim 7, Hong discloses the pixel electrode structure according to claim 1, wherein an included angle between the branch electrodes and the stem electrode in the boundary stem region ranges from 30° to 60° (Figure 5, branch electrode 194 make an angle of about 45°; Paragraph 0072).

Regarding Claim 8, Hong discloses the pixel electrode structure of claim 1, wherein the at least one of branch electrodes further comprises a third electrode section connected between the first electrode section and the second electrode section, the first electrode section has a rectangular cross-section, the second electrode has a rectangular cross-section, and the third electrode section has a trapezoidal cross-section with a wide upper portion and a narrow lower portion (Figure 5, as annotated below). 

    PNG
    media_image2.png
    689
    518
    media_image2.png
    Greyscale


Regarding Claim 9, Hong discloses the pixel electrode structure according to claim 1, wherein a difference between the width of the second electrode section and the width of the first electrode section is less than or equal to 2um (Paragraph 0091).

Regarding Claim 10, Hong discloses a display device (Figure 1), comprising the pixel electrode structure according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871